Sh Wyeli wTlLe wil Ceo AUT We ho a 4 Los wf

a en ee

SCHLICHTER BOGARD & DENTON, LLP

ATTORNEYS AT LAW ~
JEROME J. SCHLICHTER 100 SOUTH FOURTH STREET, SUITE 1200 Ze | Ef d,
jschlichter@uselaws.com ST. LOUIS, MISSOURI 63162 [ per /

(314) 621-6115
FAX (314) 621-5934 LAH
wrw.uselaws.com
{kh ed os
tt fe ig _
November 7, 2019 4 [oor ot Vo

ey

  

Via Facsimile ir wr 36
. ~~ ( De
The Honorable P. Kevin Castel yr
United States District Court, te 50° al
Southern District of New York / p eu f p gel
500 Pearl Street “a 6 fl
New York, New York 10007 ta
Re: Cunningham v. Cornell University, No. 1:16-cv-06525-PKC (S.D.N.Y.) U D . ir
Dear Jud : f / “ 3
ge Castel: 4

Plaintiffs present this pre-motion letter seeking to strike Defendants’ Memorandum of Law in
Support of Defendants’ Motion in Limine to Exclude Plaintiffs’ Expert Wendy Dominguez’s
Share Class Opinions (Doc, 360) and the Declaration of Ankur Mandhania in Support of
Defendants’ Motion in Limine to Exclude Plaintiffs’ Expert Wendy Dominguez’s Share Class
Opinions (Doc. 361) and seal those docket entries from the public record pursuant to Federal
Rule of Evidence 408.

After the Court’s order on the motion for summary judgment (Doc. 365), the parties engaged in a
series of discussions about possible settlement of the remaining claims in the case. The
discussions included calls between the undersigned and Nancy Ross. The emails attached as
Exhibit 2 to the Mandhania Declaration were an explanation of a settlement demand that Ms,
Ross requested. To protect the confidentiality of settlement discussions and encourage
settlement, Rule 408 of the Federal Rules of Evidence provides “[ejvidence of the following is
not admissible--on behalf of any party--either to prove or disprove the validity or amount of a
disputed claim or to impeach by a prior inconsistent statement or a contradiction... conduct or a
statement made during compromise negotiations about the claim.” Defendants appear to be using
my statements explaining a settlement demand to dispute the amount of damages or impeach Ms.
Dominguez’s opinion. This is entirely impermissible and “highly improper.” See Coutard y.
Mun. Credit Union, 848 F.3d 102, 114 (2d Cir, 2017)(holding “offers of compromise are not
admissible in evidence to ‘disprove the validity or amount of a disputed claim.’”)(emphasis in
original)(quoting Fed. R. Evid. 408); Abeyta v. City of New York, 588 F. App'x 24, 26 n.1 (24
Cir, 2014)(“Plaintiff’s citation to defendants’ prior settlement offer is also unpersuasive and
highly improper.””). Exhibit 2 and any references to it should be stricken from the record.

Plaintiffs notified Defendants of their highly improper filing within an hour of receiving service
and requested that they withdraw the filing. Defendants have refused to do so.

 
JADU SIE AL Dio ht Vert tit sn ee le el el ai eer tO

SCHLICHTER BOGARD & DENTON, LLP

ATTORNEYS AT LAW

Hon, P, Kevin Castel
November 7, 2019
Page 2

Given the time sensitive nature of this matter, Plaintiffs request an expedited ruling on the pre-
motion letter or expedited briefing schedule:

Plaintiffs’ Motion: November 12, 2019
Defendants’ Opposition: November 13, 2019
Plaintiffs’ Reply: November 14, 2019.

This letter has been served via facsimile, pursuant to Paragraph I(A)(ii) of Your Honor’s
Individual Practices, because it “contains matters that a party asserts should be under seal.” All
active parties will receive service copies of this letter via e-mail.

Thank you for your consideration of this matter.

Sincerely,

Cerone Gah kadearest,
ae Le .
Jerome J. Schlichter

ui

=—=SS

 
GON OMLtM PVULOSGLA" OGL LOLS Lif of Las we i f ONL A Lee Oa RD

SCHLICHTER
BOGARD &

a

DENTON Date: 11/07/2019 12:21:21 PM

 

Subject: Cunningham v. Cornell University, No. 16-6525

To: Hon. P. Kevin Castel From: Morgan Smith
Organization: Southern District of New Y@rganization:

Fax Number: 1-212-805-7949 Fax Number:

Phone Number: Phone Number:

Email; msmith@uselaws.com

Pages: 2
m 8S SS F AM HF 8 & HB we S& &# BS 8 © FH WH BR RP BH B&B BF KF H BF HF FF 2B BR HR EF BS

Comments:

(x]

 
